DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020 has been entered. 
Response to Amendment
This action is in response to the amendment filed on 8/19/2020 and 2/3/2021.  Claims 2-3, 5-6, 10-11, 13-14 and 19-20 have been canceled and claims 1, 4, 7-9, 12, 15-18 and 21-24 are pending in the application. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steven Samuels on 2/10/2021.

The application has been amended as follows: 
As claim 4, line 1, “claim 3” has been changed to – claim 1 --.
As claim 21, lines 1-2, “claim 21” has been changed to – claim 18 --.
	Allowable Subject Matter
Claims 1, 4, 7-9, 12, 15-18 and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
Bosch [US 2015/0334595] discloses a packet which includes Rat type in the service header and steers in the network wherein service header inserts at classifier node into the uplink packet which is received from UE. None of these references, taken alone or in any reasonable combination, teach the claims as amended such as a method and system for performing at UE comprising receiving a non-access stratum (NAS) message indicating that metadata may be provided to the network; and sending the uplink message with the metadata, such that a network function or an (S)Gi-LAN can steer traffic based on the at least one metric in the metadata; wherein the UE is configured via a graphical user interface to allow certain applications to send metadata to the network or to allow certain types of metadata to be sent to the network as claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414